Appeal by an employer and insurance carrier from awards and decisions of former State Industrial Board and the Workmen’s Compensation Board which awarded claimant permanent partial disability compensation and denied appellants’ application for a review and rehearing in the matter of employer identification. A prior award in this matter was before this court upon a formal appeal and the facts peculiar to claimant’s employee relationship when injured are there reported. (See Matter of Bach v. Hampden Sales Association, Inc., 266 App. Div. 645, affd. 293 N. Y. 847.)’ Those decisions sanction the awards and decisions here appealed from. Such equities as may now exist in favor of appellants and against the New Jersey employer and its insurance carrier were beyond the reach of the jurisdiction of the board since it was not shown that claimant had received any compensation under the New Jersey Act in addition to the initial' award thereunder, the equity arising from which was recognized and enforced in the prior litigation. Awards and decisions affirmed, with costs to respondents the Travelers Insurance Company and F. W. Woolworth Co. All concur. [See 272 App. Div. 842.]